NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-2576-15T2

STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

MICHAEL JONES,

        Defendant-Appellant.


              Submitted March 22, 2017 – Decided           April 7, 2017

              Before Judges Carroll and Gooden Brown.

              On appeal from the Superior Court of New
              Jersey, Law Division, Essex County, Indictment
              No. 98-10-4330.

              Joseph E. Krakora, Public Defender, attorney
              for appellant (Alan I. Smith, Designated
              Counsel, on the brief).

              Carolyn A. Murray, Acting Essex County
              Prosecutor, attorney for respondent (Andrew R.
              Burroughs,     Special     Deputy     Attorney
              General/Acting   Assistant    Prosecutor,   of
              counsel and on the brief).

PER CURIAM
     Defendant Michael Jones appeals from an October 15, 2015 Law

Division order denying his petition for post-conviction relief

(PCR) without an evidentiary hearing.     We affirm.

     Defendant was charged in Essex County Indictment No. 98-10-

4330 with first-degree attempted murder, N.J.S.A. 2C:11-3 and

N.J.S.A. 2C:5-1 (count one); first-degree kidnapping, N.J.S.A.

2C:13-1b(1) (count two); three counts of first-degree aggravated

sexual assault, N.J.S.A. 2C:14-2a(4) (counts three, four, and

five);   second-degree   aggravated   assault,   N.J.S.A.   2C:12-1b(1)

(count six); third-degree criminal restraint, N.J.S.A. 2C:13-2

(count seven); first-degree armed robbery, N.J.S.A. 2C:15-1 (count

eight); third-degree terroristic threats, N.J.S.A. 2C:12-3b (count

nine); fourth-degree unlawful possession of a weapon (knife),

N.J.S.A. 2C:39-5d (count ten); and third-degree possession of a

weapon (knife) for an unlawful purpose, N.J.S.A. 2C:39-4d (count

eleven).   Defendant was charged separately in Indictment No. 98-

10-4331 with fourth-degree possession of a weapon by a convicted

felon, N.J.S.A. 2C:39-7a.     Defendant was also charged in Essex

County Accusation No. 99-05-0619 with third-degree terroristic

threats, N.J.S.A. 2C:12-3.

     Defendant pled guilty to all charges on May 17, 1999.       During

the plea colloquy, defendant was expressly advised by the judge,

and acknowledged he understood, that he would be subject to Megan's

                                  2                             A-2576-15T2
Law and community supervision for life (CSL) by virtue of his

guilty plea.¹ Additionally, defendant responded "[y]es" when asked

by the judge whether he understood that "[i]f incarcerated as a

repetitive and compulsive sexual offender, you may be subject to

. . . involuntary commitment following the expiration of your

sentence[?]"²   The judge accepted the guilty plea after finding

defendant entered it knowingly, freely, and voluntarily.

     Prior to sentencing, defendant was evaluated at the Adult

Diagnostic and Treatment Center (ADTC) in Avenel.   The evaluator

concluded that, pursuant to the New Jersey Sex Offender Act,

N.J.S.A. 2C:47-3, defendant was eligible to be sentenced to the

ADTC for specialized sex offender therapy.


¹
  "Megan's Law", L. 1994, c. 127-34, established a system of
registration and community notification for certain sex offenders,
and set forth various sentencing and community supervision
requirements pertaining to such offenders. N.J.S.A. 2C:43-6.4 was
also adopted as part of Megan's Law, and provided that a judge
imposing sentence on a person convicted of, among other things,
sexual assault, "shall include" a special sentence of community
supervision for life. See L. 1994, c. 130. Although the statute
was amended in 2003 to change "community supervision for life" to
"parole supervision for life," G.H. v. Twp. of Galloway, 401 N.J.
Super. 392, 401 n.4 (App. Div. 2008), aff'd, 199 N.J. 135 (2009),
because defendant committed these crimes before the revisions were
enacted, he remains under the former designation, community
supervision for life. N.J.A.C. 10A:71-6.11(a).
²
  Although the record appears to indicate that the plea forms
signed by defendant similarly advised him of the Megan's Law and
CSL consequences of his plea, and his potential exposure to civil
commitment upon completion of his sentence, the plea forms are not
included in defendant's appendix.

                                3                          A-2576-15T2
     On February 25, 2000, defendant was sentenced to an aggregate

fifteen-year prison term, subject to an eighty-five percent period

of parole ineligibility pursuant to the No Early Release Act,

N.J.S.A. 2C:43-7.2.          The judgment of conviction specified that

defendant was to serve the final five years of his sentence at the

ADTC.      Defendant was also sentenced to CSL and ordered to comply

with the requirements of Megan's Law.             Defendant did not file a

direct appeal from his conviction or sentence.

     In     May     2011,   following   the   completion   of   his   custodial

sentence, defendant was civilly committed to the Special Treatment

Unit pursuant to the New Jersey Sexually Violent Predator Act

(SVPA), N.J.S.A. 30:4-27.24 to -27.38.              On September 24, 2014,

defendant filed a pro se petition for PCR.                 After counsel was

appointed, defendant filed a certification dated July 9, 2015, in

which he averred that his attorney did not inform him of the

potential for civil commitment under the SVPA as a consequence of

his guilty plea.

     The sentencing judge having retired, the matter was assigned

to another judge who conducted oral argument on September 17,

2015.   At that hearing, defendant withdrew all claims asserted in

his PCR petition except for a single argument that his due process

rights had been violated.          Specifically, he contended the terms

of   his     plea    agreement    and   the   court's   CSL     sentence    were

                                         4                              A-2576-15T2
circumvented by virtue of his civil commitment.   Defendant did not

seek to withdraw his guilty plea.   Instead, he requested that the

PCR court vacate his civil commitment to "remedy the injustice."

     On October 15, 2015, the PCR judge rejected defendant's

argument and denied the petition.   In her oral opinion, the judge

concluded there was no due process violation because defendant was

specifically told during the plea colloquy he was subject to

potential civil commitment after serving his custodial sentence.

The judge further found no legal basis to conclude that imposition

of civil commitment following a custodial sentence circumvents

that sentence or the plea agreement.

     Defendant appeals from the court's denial of his petition and

presents the following issue for our review:

          POINT I

          THE ORDER DENYING POST-CONVICTION RELIEF
          SHOULD BE REVERSED AND THE DEFENDANT RELEASED
          FROM CUSTODY BECAUSE A SENTENCE OF COMMUNITY
          SUPERVISION FOR LIFE IMPOSED PURSUANT TO
          MEGAN'S LAW PREEMPTS A CIVIL COMMITMENT UNDER
          THE SEXUALLY VIOLENT PREDATOR ACT.

     We reject this argument as without sufficient merit to warrant

discussion in a written opinion.    R. 2:11-3(e)(2).   We affirm the

denial of defendant's petition substantially for the reasons set

forth in the judge's October 15, 2015 cogent oral opinion.    We add

the following brief comments.


                                5                            A-2576-15T2
     We recognize that the potential for civil commitment may be

of such great consequence that the failure to disclose it to a

defendant may justify allowing the defendant to withdraw his or

her plea.   State v. Bellamy, 178 N.J. 127, 140 (2003).   Although

Bellamy had not yet been decided when defendant entered his guilty

plea in the present case, the trial judge adroitly anticipated the

Court's decision and ensured that defendant was aware he could be

civilly committed at the conclusion of his penal sentence.    At the

plea hearing, defendant testified he understood he could be subject

to both CSL and civil commitment.    Any claim to the contrary is

clearly belied by the record.

     Importantly, defendant does not seek to withdraw his guilty

plea and stand trial on the panoply of original charges contained

in the indictments and accusation.   Rather, in essence, he seeks

to vacate his order of civil commitment.    We conclude that such

remedy is not available to defendant on PCR, which affords relief

only from a judgment of conviction.      See Rules 3:22-1 to -3.

Parenthetically, while not the situation here, we note that the

authority to seek civil commitment cannot be negotiated away by

plea agreement.   See In re Commitment of P.C., 349 N.J. Super.

569, 578 (App. Div. 2002).

     Finally, defendant presents no controlling authority for his

position that his civil commitment under the SVPA is preempted by

                                6                            A-2576-15T2
a sentence of CSL under Megan's Law.              To the contrary, as the

State correctly points out, it is well-established that "the

Legislature is presumed to be aware of judicial construction of

its enactments[.]"       DiProspero v. Penn, 183 N.J. 477, 494 (2005)

(quoting N.J. Democratic Party, Inc. v. Samson, 175 N.J. 178, 195

n.6 (2002)).     Accordingly, it may reasonably be assumed that the

Legislature is fully cognizant that defendants have been sentenced

to CSL when convicted of sexual offenses and thereafter civilly

committed pursuant to the SVPA when they continue to represent a

danger   to   the    public.     The    failure   to   amend   this   statutory

framework     thus   signals   the     Legislature's   acquiescence     in   its

practical application.         See Macedo v. Dello Russo, 178 N.J. 340,

346 (2004).

     Affirmed.




                                         7                              A-2576-15T2